Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

1.	Claims 21-38 are presenting for examination.

2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3.	Claims 21-22, 27-28, 30-33, and 37-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geoffrion [US Patent No. 7,765,303].

4.	As to claim 21, Geoffrion shows in Fig 1, a method for use in a wireless transmit/receive unit (WTRU) 10 connected to a data network (DN) 15 via a user plane function (UPF) 12, comprising:

establishing at least one content sharing session between the WTRU 10 [see col 3, lines 38-

40] and another WTRU 16 [see col 5, lines 31-35] connected to the DN 15 via a second UPF 

14, see col 3, lines 32-35, lines 44-48, col 5, lines 21-25; and

transmitting content between the WTRU 10 and the another WTRU 16 using the UPF 12 and 

the second UPF 14 and a direct routing between the UPF 12 and the second UPF 14 during 

the at least one content sharing session, see col 6, lines 23-30, col 7, lines 48-50, lines 55-

57, lines 62-64, col 8, lines 13-21.



5.	As to claim 22, inherently receiving information on a condition that the another WTRU 

16 enters or exits the DN 15 [when there is no link communication between the WTRU 16 and 




6.	As to claim 27, the content sharing session is multiple content sharing sessions [the 

first session is between the WTRU 10 and the UPF 12 and the second session is between the 

second UPF 14 and the other unit 16], see col 8, lines 13-21.


7.	As to claim 28, the content is bi-cast to the WTRU 10 and the another WTRU 16 

during the one content sharing session [the content is transferred to both the units 10 & 16], 

see col 8, lines 13-21.


8.	As to claims 30-33, and 37-38, the claims are similar in scope to claims 21-22, and 

27-28 and they are rejected under the same rationale.

Therefore, it can be seen from paragraphs 4-8 that Geoffrion anticipates claims 21-22, 27-28, 

30-33, and 37-38.


9.	Claims 23-26, 29, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.1. The prior art of record doesn’t teach the limitations of claims 23-26, 29, and 34-36.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
02/25/2021